Citation Nr: 0706870	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  05-18 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.	Entitlement to service connection for peptic ulcer 
disease.

2.	Entitlement to service connection for dysentery.

3.	Entitlement to service connection for rheumatism.

4.	Entitlement to service connection for irritable bowel 
syndrome.

5.	Entitlement to service connection for hypertensive 
vascular disease.


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel



INTRODUCTION

The veteran served as a recognized guerrilla from October 
1943 to March 1946.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines, which denied service connection for peptic 
ulcer disease, dysentery, rheumatism, irritable bowel 
syndrome, and hypertensive cardiovascular disease.  The RO 
issued a notice of the decision in November 2004, and the 
veteran timely filed a Notice of Disagreement (NOD) in 
January 2005.  Subsequently, in May 2005 the RO provided a 
Statement of the Case (SOC), and thereafter, in June 2005, 
the veteran timely filed a substantive appeal.

The veteran did not request a hearing on this matter.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision.

2.	The RO determined that the veteran may not be recognized 
as a prisoner of war (POW) based upon the fact that the 
service department did not certify such service; as the 
veteran did not timely file a substantive appeal of that 
decision, it became final; the veteran is thus not 
recognized as a former POW. 

3.	The veteran's service medical records (SMRs) are devoid of 
any complaints of, treatment for or diagnosis of peptic 
ulcer disease, dysentery, rheumatism, irritable bowel 
syndrome or cardiovascular disease.

4.	There is no competent medical evidence of a current 
diagnosis of peptic ulcer disease, dysentery, rheumatism 
or irritable bowel syndrome.

5.	Although the veteran currently is diagnosed with 
hypertensive cardiovascular disease, he was not so 
diagnosed until decades post-service and there is no 
competent evidence that links this disease to service.  


CONCLUSIONS OF LAW

1.	Service connection for claimed peptic ulcer disease is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006). 

2.	Service connection for claimed dysentery is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303 (2006). 

3.	Service connection for claimed rheumatism is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006). 

4.	Service connection for a chronic gastrointestinal disease, 
to include claimed irritable bowel syndrome, is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006).

5.	Service connection for hypertensive vascular disease is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the August 
2004 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
his claims.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The August 2004 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claims, namely, proof of: (a) an injury in 
military service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  It 
also apprised him about presumptive service connection.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claims.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in his possession.  The 
Board thus finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating in a July 
2006 letter.  

The evidence does not show, nor does the appellant contend, 
that any notification deficiencies, either with respect to 
timing or content, have resulted in prejudice.  That is, 
there has been no plausible showing of how the essential 
fairness of the adjudication was affected.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 128, 129 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (due process concerns 
with respect to VCAA notice must be pled with specificity).  
See also Overton v. Nicholson, 20 Vet. App. 427 (2006).  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the 
October 2004 RO decision that is the subject of this appeal 
in its August 2004 letter.  Accordingly, the RO provided 
proper VCAA notice at the required time except for the 
Dingess requirements.  Despite the timing problem, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of this decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  This is because the Board's 
determination that the preponderance of the evidence weighs 
against the claims renders moot any issue about a disability 
rating and effective date.  

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, but it did not solicit a 
medical opinion for the purposes of deciding his claims, 
apparently because the RO did not deem such an opinion or 
examination to be "necessary" to render its decision on the 
claims.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 
3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4) require the Secretary to treat an examination or 
opinion as being necessary to make a decision on a claim if, 
taking into consideration all information and law or medical 
evidence (including statements of the veteran), there is 
"(1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these 4 elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra; 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).    

As explicated below, the veteran's SMRs are negative of any 
complaints of, diagnosis of or treatment for any of the 
claimed disunities at issue in the instant appeal, and the 
evidence of record is devoid of any current diagnoses of 
peptic ulcer disease, dysentery, rheumatism or irritable 
bowel syndrome.  There are further no medical opinions that 
link any of the claimed disables to the veteran's active 
service or any incident thereof and no currently diagnosed 
disability arose to a compensable degree within applicable 
presumptive periods.  Under such circumstances, there is no 
duty to obtain a medical opinion with respect to these 
claims.  See 38 U.S.C.A. § 5103A(d) (West 2002); Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003) (VA has no 
obligation to provide medical opinion pursuant to section 
5103A(d) absent competent evidence that claimant's disability 
or symptoms are associated with service); see also Duenas v. 
Principi, 18 Vet. App. 512, 516 (2005); Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  Moreover, the evidence and 
information of record, in their totality, provide the 
necessary information to decide the claims at issue in this 
appeal.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 4.2 
(2005).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations
a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  In addition, 
certain chronic diseases, including peptic ulcer disease and 
cardiovascular disease, may be presumed to have been incurred 
during service if they first become manifest to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  Also, if it is established that a veteran is a 
former POW, diseases such as dysentery, peptic ulcer disease, 
irritable bowel syndrome, and hypertensive vascular disease 
will be service connected if manifest to a compensable degree 
of 10 percent or more at any time after discharge.  38 C.F.R. 
§§ 3.307(a)(5), 3.309(c). 
  
With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

b. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis
a. Factual Background
Service Medical Records (SMRs)
The veteran's February 1946 Reports of Physical Examination 
contain normal clinical assessments of all systems.  These 
records bear no indication of any complaints of, diagnosis of 
or treatment for peptic ulcer disease, dysentery, rheumatism, 
irritable bowel syndrome or hypertensive vascular disease.   

In his February 1946 Affidavit for Philippine Army Personnel, 
the veteran indicated that he sustained no wounds or 
illnesses during his active service.  

POW Status
In April 2005, the RO issued an Administrative Decision, 
wherein it determined that the veteran could not be 
recognized as a former POW.  In a June 2005 correspondence, 
the veteran claimed that he had been a POW, and the RO 
responded in a June 2005 letter, asking the veteran to submit 
additional evidence with respect to this issue.  In July 2005 
the veteran timely filed an NOD with the April 2005 
determination.  Thereafter on April 12, 2006 the RO issued an 
SOC with respect to its determination that the veteran could 
not be recognized as a POW, informing him that it would close 
this case if the veteran did not reply by June 12, 2006.  The 
RO has not received any additional evidence or a timely 
substantive appeal of this issue, and therefore, it has 
become final.  38 C.F.R. § 20.1103 ("A determination on a 
claim by the agency of original jurisdiction of which the 
claimant is properly notified is final if an appeal is not 
perfected as prescribed by [38 C.F.R. § 20.302]").  

Other Evidence
A Medical Certificate dated May 1946 by Dr. A.O.R. indicated 
that the veteran received treatment for peptic ulcer disease 
and irritable bowel syndrome from April 1946 to May 1946.  

Another Medical Certificate, dated July 1946 by Dr. J.I.G. 
indicates that the veteran received treatment for heart 
inflammation in July 1946.   

In September 2004 the veteran's private physician, Dr. 
R.D.Z., indicated that he had first consulted with the 
veteran in January 1999 for malignant hypertension, 
hypersensitive cardiovascular disease, chronic constipation 
and difficulty of urination.  At this time, the veteran had 
an enlarged heart and prostate as well as poor bowel 
function.  He was given medications for these maladies and 
has reported to Dr. R.D.Z. on a bi-monthly basis for follow-
up care.  

Also in September 2004 the RO received a correspondence from 
E.B.J., a former Major of the Philippine Army, who asked that 
VA provide more benefits to the veteran.  He also indicated 
that the veteran "has applied to [VA for benefits] from his 
service during [W]orld [W]ar II, in the US-Philippine Army, 
which was captured/imprisoned and tortured by the Japanese 
soldiers during the war."   

In January 2005 and July 2005 correspondences, the veteran 
reiterated his belief that he incurred the claimed 
disabilities during service.  In his July 2005 letter, he 
also continued to assert that he had been a POW.


b. Discussion
At the outset, the Board notes that the veteran has not been 
recognized as a POW.  Therefore, the presumptive provisions 
for former POWs outlined in 38 C.F.R. §§ 3.307(a)(5) and 
3.309(c) do not apply.   

Turning to the merits of the veteran's appeal, the Board 
determines that the evidence preponderates against all of the 
veteran's claims.  Specifically, as noted above, the 
veteran's SMRs are negative of any complaints of, treatment 
for or diagnosis of peptic ulcer disease, dysentery, 
rheumatism, irritable bowel syndrome or hypertensive vascular 
disease.  

In addition, the veteran has not demonstrated that he 
currently has a diagnosis of peptic ulcer disease, dysentery, 
rheumatism or irritable bowel syndrome.  While the Board 
acknowledges Dr. R.D.Z.'s September 2004 notation of chronic 
constipation and "poor bowel function", he did not 
determine that the veteran currently has irritable bowel 
syndrome and, in any event, there is no competent opinion 
that suggests a link between a current gastrointestinal 
disease and service.  Without any such nexus, the claim must 
fail.

While Dr. R.D.Z.'s September 2004 correspondence also 
indicates that the veteran currently has hypertensive 
vascular disease, the physician did not link this disorder to 
the veteran's active service and the record is lacking of any 
other medical opinion that links a current diagnosis of any 
type of cardiovascular disease to the veteran's service or 
any incident thereof.  In the absence of competent evidence 
of a causal relationship, service connection for hypertensive 
vascular disease is not warranted.  

The Board recognizes that the Medical Certificate from 
A.O.R., M.D., (Dr. R; initials used to protect privacy), 
dated in May 1946 indicates that the veteran received 
treatment at that time for peptic ulcer disease and irritable 
bowel syndrome, which would fall within the one-year of 
service and within the presumptive period for peptic ulcer 
disease under 38 C.F.R. §§ 3.307(a)(3) and 3.309(a).  
However, the veteran has no current diagnosis of either 
malady and there is no evidence of continuity of treatment 
over the decades that have elapsed since the reported 
treatment.  To the extent that the veteran is now contending 
that he had problems continually after service or after the 
treatment received shortly after service, his contentions are 
outweighed by the negative post-service medical evidence.  
See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), 
[it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence].  The Board also notes that, although 
Dr. R's medical certificate is dated in May 1946, it was not 
received by the RO until August 2004, approximately 58 years 
later.  Moreover, the RO reported that Dr. R was not 
certified as a physician until 1962.  More importantly, there 
is no competent evidence of a nexus between a current 
diagnosis of a gastrointestinal disease, to include claimed 
peptic ulcer disease and irritable bowel syndrome, and any 
incident of or finding recorded during service or within one 
year of service.

In addition, while Dr. J.I.G.'s Medical Certificate, dated 
July 1946, conveys that he treated the veteran for "heart 
inflammation" at that time, this statement was also received 
more than 58 years after the reported treatment and such was 
not attributed to hypertensive vascular disease.  Moreover, 
there is no further indication in the record of cardiac 
inflammation or any other cardiovascular disease until well 
over five decades since this isolated finding was recorded.  
Such negative evidence weighs against the claim (see Maxon, 
supra) and the record is devoid of competent evidence of a 
nexus between hypertensive vascular disease and any incident 
of service.  Accordingly, this claim must be denied.  


IV. Conclusion
For the reasons stated above, the Board finds that service 
connection is not warranted.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  

ORDER

Service connection for peptic ulcer disease is denied.

Service connection for dysentery is denied

Service connection for rheumatism is denied.

Service connection for irritable bowel syndrome is denied.

Service connection for hypertensive vascular disease is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


